Citation Nr: 1123248	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss disability is the result of exposure to loud noises during active duty including working on and around jet craft on a daily basis.  He has indicated that he worked on the flight line for 3 and one half years with no hearing protection.  See August 2009 Notice of Disagreement.

The Veteran was afforded a VA examination in July 2009.  At this examination the examiner noted that the Veteran was only given a whisper test on entrance to service and his hearing was within normal limits at separation from service.  The examiner's ultimate opinion was that the Veteran's bilateral hearing loss disability was not related to service.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

After reviewing the record, the Board notes that the Veteran was given audiometry examinations both at entrance to service and at separation from service, in August 1960 and June 1964, respectively.  The July 2009 VA examiner did not reference the August 1960 audiogram from his examination at entrance to service.  As such, on remand the examiner should review both audiology examinations.  

Furthermore, prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in 1960 and 1966 must be converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The Board finds that the Veteran should be afforded a new VA examination which takes into account his entrance and separation audiometry examinations, and appropriately converts them.  The examiner should also note the Veteran's statements that he was exposed to loud noises while in the military and that his hearing progressively worsened beginning after separation from service.  See August 2009 Notice of Disagreement.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine if the Veteran's current bilateral hearing loss disability is related to service.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner must state whether it is at least as likely as not that any current hearing loss disability is related to service.  

The examiner should review and interpret both the entrance and separation audiology examinations, converting any necessary findings.  The examiner should also note that even if the Veteran did not have a hearing loss disability for VA purposes at the time of separation from service, his hearing may still have decreased over his active duty period and may have lead to any current hearing loss disability.  38 C.F.R. § 3.385 (2010).

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.
2. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

3. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

